Case: 14-12664   Date Filed: 06/30/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12664
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cr-20014-WJZ-6



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

GREGORY ALLEN BLUE,
a.k.a. Blue,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 30, 2015)

Before HULL, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-12664      Date Filed: 06/30/2015   Page: 2 of 4


      Gregory Allen Blue appeals his sentence of 102 months’ imprisonment,

imposed below the advisory guidelines range, after pleading guilty to one count of

possessing with intent to distribute heroin and crack cocaine, in violation of 21

U.S.C. § 841(a)(1). On appeal, Blue argues that he was improperly sentenced as a

career offender under U.S.S.G. § 4B1.1(a) because his two prior convictions under

section 893.13(1) of the Florida Statutes were not “controlled substance offenses”

within the meaning of the career offender provision. Blue argues that a prior

conviction can only be a “controlled substance offense” if it is “substantially

similar” to the federal drug trafficking definition. Unlike federal law, his

convictions under section 893.13(1) did not have a mens rea element, so they could

not be “controlled substance offenses.”

      We review de novo the district court’s decision to classify a defendant as a

career offender under U.S.S.G. § 4B1.1. United States v. Gibson, 434 F.3d 1234,

1243 (11th Cir. 2006). A prior panel’s holding is binding on all subsequent panels

unless and until it is overruled or undermined to the point of abrogation by the

Supreme Court or by this Court sitting en banc. United States v. Archer, 531 F.3d
1347, 1352 (11th Cir. 2008).

      A defendant is a career offender if, among other things, he has at least two

prior felony convictions for a controlled substance offense. U.S.S.G. § 4B1.1(a).

A “controlled substance offense”


                                           2
              Case: 14-12664     Date Filed: 06/30/2015   Page: 3 of 4


             means an offense under federal or state law, punishable
             by imprisonment for a term exceeding one year, that
             prohibits the manufacture, import, export, distribution, or
             dispensing of a controlled substance (or a counterfeit
             substance) or the possession of a controlled substance (or
             a counterfeit substance) with intent to manufacture,
             import, export, distribute, or dispense.

Id. § 4B1.2(b).

      Florida law punishes the sale, manufacture, delivery, or possession with

intent to sell, manufacture, or deliver, of cocaine as a second-degree felony. See

Fla. Stat. § 893.13(1)(a)(1). Doing the same within 1000 feet of a school is a first-

degree felony, and doing the same with marijuana within 1000 feet of a school is a

second-degree felony. See id. § 893.13(1)(c)(1)–(2). First-degree felonies are

punishable by up to 30 years’ imprisonment, id. § 775.082(3)(b)(1); second-degree

felonies are punishable by up to 15 years’ imprisonment, id. § 775.082(3)(d).

      We have previously determined that a conviction under section 893.13(1) is

a “controlled substance offense” under § 4B1.2(b) in United States v. Smith, 775
F.3d 1262, 1267–68 (2014).

      As Blue recognizes, his arguments are foreclosed by Smith. Here, Blue was

properly sentenced as a career offender because his prior marijuana and cocaine

convictions were offenses under state law, punishable by a term of imprisonment

exceeding one year, and concerned the distribution or dispensing, or possession




                                          3
              Case: 14-12664     Date Filed: 06/30/2015   Page: 4 of 4


with intent to distribute or dispense, of a controlled substance. See Smith, 775 F.3d

at 1267–68; see also U.S.S.G. § 4B1.2(b). We affirm.

      AFFIRMED.




                                          4